UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7362


GLEN HARRISON, JR.,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00467-RAJ-TEM)


Submitted:   January 28, 2016             Decided:   February 4, 2016


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan P. Sheldon, SHELDON, FLOOD & HAYWOOD, PLC, Fairfax,
Virginia, for Appellant. Alice Theresa Armstrong, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Glen Harrison, Jr., seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                The order

is not appealable unless a circuit justice or judge issues a

certificate   of    appealability.          See   28   U.S.C.   § 2253(c)(1)(A)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2012).        When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   petition     states   a    debatable    claim     of   the   denial   of    a

constitutional right.       Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Harrison has not made the requisite showing.              Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials       before   this   court   and

argument would not aid the decisional process.

                                                                       DISMISSED

                                        2